 

Case 20-13103-BLS Doc193 Filed 01/27/21 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

 

In Re:

al.,

1

Chapter 11 (Subchapter V)

BC HOSPITALITY GROUP INC.., et : Case No. 20-13103 (BLS)

Debtors. : Jointly Administered

 

NOTICE OF APPEARANCE AND
DEMAND FOR SERVICE OF PAPERS

PLEASE TAKE NOTICE that the undersigned appears for GFP Real Estate,
LLC, as agent for Union Square-Broadway Associates, LLC (together, “GFP”), and
pursuant to Rules 2002 and 3017(a) of the Federal Rules of Bankruptcy Procedure and
11 U.S.C. § 1109(b) requests that all notices given or required in this case, and all

documents, and all other pleadings served in this case, be given to and served upon:

LAW OFFICE OF IRAR. ABEL

Counsel to GFP Real Estate, LLC, as agent for
Union Square-Broadway Associates, LLP

c/o Hartman, Ule, Rose & Ratner, LLP

305 Broadway

12th Floor

New York, NY 10007

Phone: (212) 799-4672

iraabel@verizon.net

Ira R. Abel, Esq.

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
identification number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC
international LLC (1356); BC Commissary NJ LLC (0230); E2 165 Bieecker LLC (6862); E2 60 West 22nd
Street LLC (9567); E2 Lafayette LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS
LLC (9958); BC Union Square LLC (5172): BC 1385 Broadway LLC (2138); BC 630 Lexington LLC
(3202); CCSW Fenway LLC (5517); E2 Seaport LLC (9720): BC Back Bay LLC (0550): BC Providence
LLC (0737); BC Silver Lake LLC (2825): BC Century City LLC (0901); and BC West Hollywood LLC
(3878). The Debtors’ mailing address is 205 Hudson Street, Suite 1001, New York, New York 10013.
Case 20-13103-BLS Doc193 Filed 01/27/21 Page 2 of 2

PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the
Bankruptcy Code, the foregoing request includes not only the notices and papers
referred to in the Rules and Bankruptcy Code sections specified above but also
includes, without limitation, orders and notices of any application, motion, petition,
pleading, request, complaint or demand, whether formal or informal, whether written or
oral, and whether transmitted or conveyed by mail, delivery, telephone, electronically or

otherwise, which affects the above-captioned debtor and debtor-in-possession (the
“Debtor’), the property of the Debtor, or GFP.

PLEASE TAKE FURTHER NOTICE, that neither this notice nor any later
appearance, pleading, claim, or suit shall waive any right (1) to have final orders in non-
core matters entered only after de novo review by a District Judge, (2) to trial by jury in
any proceeding so triable in this case or any case, controversy, or proceeding related to
this case, (3) to have the District Court withdraw the reference in any matter subject to
mandatory or discretionary withdrawal, or (4) to any other rights, claims, actions,
defenses, setoffs, or recoupments to which GFP may be entitled under agreements, in
law or in equity, all of which rights, claims, actions, defenses, setoffs and recoupments
are expressly reserved.

Dated: New York, New York 7

January 27, 2021
LAW OFFICE OF R. ABEL

By:

  

 

*

Ira R. Abel

Counsel to GFP Real Estate, LLC, as agent for
Union Square-Broadway Associates, LLC

c/o Hartman, Ule, Rose & Ratner, LLP

305 Broadway

12th Floor

New York, NY 10007
Phone: (212) 799-4672
iraabel@verizon.net
lra R. Abel, Esq.
